     Case 1:17-cv-01266-CCC-MCC Document 275 Filed 02/24/21 Page 1 of 17




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KRISTOPHER LAWSON, et al.,                   :     Civil No. 1:17-CV-1266
                                             :
       Plaintiffs,                           :
                                             :
v.                                           :
                                             :     (Magistrate Judge Carlson)
LOVE’S TRAVEL STOPS &                        :
COUNTRY STORES, INC.,                        :
                                             :
       Defendant.                            :

                         MEMORANDUM AND ORDER

     I. Factual and Procedural Background

       On July 18, 2017, the plaintiffs filed this Fair Labor Standards Act (FLSA)

collective action brought on behalf of current and former Operations Managers

(OMs) employed at various Love’s Travel Stops. (Doc. 1). The plaintiffs alleged in

their complaint that the OMs were misclassified as exempt managerial employees

under the FLSA, 29 U.S.C. § 201, et seq., and accordingly were not paid overtime

as required by federal law. (Id.)

       The factual allegations in this complaint were potentially far-reaching and

significant for all parties. Moreover, several factors unique to this case took this

lawsuit beyond the garden variety of FLSA claims into a much more complex realm.

For example, in the course of this litigation the parties contested significant and

                                         1
    Case 1:17-cv-01266-CCC-MCC Document 275 Filed 02/24/21 Page 2 of 17




complicated discovery issues relating to a host of matters. As a result, the parties

engaged in intensive discovery practice spanning several years in order to

thoroughly investigate these FLSA allegations. Likewise, the lawsuit involved

significant logistical challenges for all parties, including challenges relating to the

marshalling of evidence and coordination of claims and defenses in a multi-party

collective action. Finally, the lawsuit involved a class of workers, Operations

Managers, whose purported duties created particular challenges in FLSA litigation.

      Over the past several years we have worked closely with counsel addressing

these issues. In the course of overseeing this litigation, we have been struck by the

singular complexity of the lawsuit and the high level of skill, sophistication, talent

and tenacity displayed by all counsel. Simply put, this case presented litigative

obstacles of the highest order, which were addressed by all counsel in an

exceptionally skilled manner.

      Following an intensive course of pre-trial litigation, the parties commenced

settlement negotiations in 2020. (Docs. 267-273). The parties then conducted

protracted and intense settlement discussions with the occasional assistance of the

court. (Id.) Those arms-length negotiations culminated with the parties’ agreement

on the terms of a proposed collective settlement. The parties then consented to

magistrate judge jurisdiction, (Doc. 274), and submitted their proposed settlement

agreement to the court for its approval, as required by the FLSA. (Doc. 273).

                                          2
    Case 1:17-cv-01266-CCC-MCC Document 275 Filed 02/24/21 Page 3 of 17




      That agreement is embodied in a 66-page document consisting of the proposed

agreement and attachments. In pertinent part, the agreement provides for the creation

of a total settlement fund of $2,950,000. (Doc. 273-3, § 1.11). From this sum,

$1,500,000 is set aside as a collective member fund for payment to the participating

individual collective plaintiffs. (Id.) A portion of this $1,500,000 sum totaling

$37,500 is designated as service payment allocations for six lead plaintiffs whose

role in the litigation warrants service award payments. (Id.) The agreement then calls

for the payment of $137,195.83 in litigation expenses incurred by plaintiffs’ counsel

from the settlement fund. (Id.) Finally, under the terms of the agreement, plaintiffs’

counsel, who have taken the lead over the past four years in pursuing this highly

complex and difficult FLSA action, are to receive attorneys’ fees of up to

$1,312,804.17. (Id.) According to affidavits submitted in support of this motion

seeking approval of the settlement agreement, this negotiated attorneys’ fee award

constituted a significant reduction below the actual fees incurred in the prosecution

of this case, fees which would have otherwise potentially exceeded $2,270,000.

(Doc. 273-2, at 9-10; Doc. 273-5, at 6).

      Contingent upon court approval, the agreement then provides for a

comprehensive notice process to FLSA collective members and prescribes a

procedure for the allocation of payments from the $1,500,000 fund among

participating collective members. (Id., §§ 3.1-3.2). The settlement agreement further

                                           3
    Case 1:17-cv-01266-CCC-MCC Document 275 Filed 02/24/21 Page 4 of 17




defines the defendant’s payment obligations (Id., §§ 4.1-4.9); the release of claims

by named plaintiffs and FLSA collective members (Id. §§ 5.1-5.3); reaffirms the

parties counsel’s authority to act (Id., §§ 6.1-6.4); and contains final provisions

pledging mutual cooperation in the execution of this agreement, as well as

prescribing rules for the interpretation of the agreement. (Id., §§ 7.1-7.8)

       Upon consideration of the agreement, and the parties’ supplemental

submissions, this settlement is approved as a fair, reasonable, and adequate

resolution of this complex and protracted FLSA collective action.

   II. Discussion

      It is axiomatic that courts favor the settlement of disputed claims. In the

context of litigation under the Fair Labor Standards Act, as a general rule, “[t]here

are only two ways that FLSA claims may be compromised or settled: (1) a

compromise supervised by the Department of Labor pursuant to 29 U.S.C. § 216(c),

or (2) a compromise approved by the district court pursuant to 29 U.S.C. § 216(b).”

Kraus v. PA Fit II, LLC, 155 F. Supp. 3d 516, 522 (E.D. Pa. 2016). In conducting

its review of a proposed FLSA settlement, the court should determine whether the

agreement constitutes a resolution of a bona fide workplace dispute. The court “next

conducts a two-part fairness inquiry to ensure that (1) the settlement is fair and

reasonable for the employees, and (2) the settlement furthers the FLSA's




                                           4
    Case 1:17-cv-01266-CCC-MCC Document 275 Filed 02/24/21 Page 5 of 17




implementation in the workplace.” Altnor v. Preferred Freezer Servs., Inc., 197 F.

Supp. 3d 746, 764 (E.D. Pa. 2016) (citations omitted).

      Moreover, “[i]n this Circuit, a settlement is entitled to an initial presumption

of fairness where it resulted from arm’s-length negotiations between experienced

counsel . . . .” Galt v. Eagleville Hosp., 310 F. Supp. 3d 483, 493 (E.D. Pa. 2018).

However, in evaluating whether that presumption applies, we are enjoined to

consider a multi-factor test that examines the sufficiency of the settlement terms, the

costs, risks, and complexity of the litigation, elements of litigative risk, as well as

the enforceability of any judgments that might be obtained through protracted

litigation. Id. (citing Girsh v. Jepson, 521 F.2d 153 (3d Cir. 1975)). Specifically, we

are enjoined to consider the following factors when assessing the fairness of a

proposed settlement:

      (1) the complexity, expense and likely duration of the litigation . . . ; (2)
      the reaction of the class to the settlement . . . ; (3) the stage of the
      proceedings and the amount of discovery completed . . . ; (4) the risks
      of establishing liability . . . ; (5) the risks of establishing damages . . . ;
      (6) the risks of maintaining the class action through the trial . . . ; (7)
      the ability of the defendants to withstand a greater judgment; (8) the
      range of reasonableness of the settlement fund in light of the best
      possible recovery . . . ; (9) the range of reasonableness of the settlement
      fund to a possible recovery in light of all the attendant risks of litigation.

Girsh v. Jepson, 521 F.2d 153, 157 (3d Cir. 1975).

      Guided by these principles, we find that the proposed settlement in this case

is fair, reasonable, and adequate. In reaching this conclusion, we note at the outset


                                            5
    Case 1:17-cv-01266-CCC-MCC Document 275 Filed 02/24/21 Page 6 of 17




that the proposed agreement resolves what is plainly a bona fide workplace dispute.

Indeed, the issues presented in this lawsuit concerning alleged misclassification of

employees and entitlement to overtime pay lie at the heart of the protections afforded

to workers by the FLSA. We further conclude “that (1) the settlement is fair and

reasonable for the employees, and (2) the settlement furthers the FLSA's

implementation in the workplace.” Altnor, 197 F. Supp. 3d at 764.

      This finding is based upon our own independent assessment of the factors

prescribed by the Third Circuit in Girsh. At the outset, we find that the complexity,

expense, and likely duration of this litigation strongly favor settlement of this

lawsuit. To date, the parties have engaged in nearly four years of preliminary, but

vitally important, discovery litigation. This discovery litigation has highlighted both

the expense and complexity of this case, as the parties have presented the court with

numerous complicated discovery disputes, many of which have underscored the

expensive nature of this collective FLSA litigation. Further, absent a settlement, and

with the past as a predictor of the future, we anticipate that merits litigation moving

forward would also be both highly expensive and extensive in its scope and duration.

      As for the collective member’s reaction to the litigation, at this post-

certification stage where numerous collective members have opted into this

litigation, it is evident that the lawsuit, and hence its successful settlement, appear to




                                            6
    Case 1:17-cv-01266-CCC-MCC Document 275 Filed 02/24/21 Page 7 of 17




enjoy broad support. This consideration also augurs in favor of approval of the

settlement.

      The third Girsh factor, the stage of these proceedings, also weighs heavily in

favor of approval of this settlement. In this case, the parties have engaged in arms-

length negotiations of this dispute following an intense, protracted, and extensive

course of discovery. This discovery has enabled all parties to engage in their

settlement negotiations in a fully informed fashion, weighing the risks and rewards

of litigation based upon a complete understanding of the complex factual backdrop

to this lawsuit. Indeed, where, as here, parties have “conducted extensive discovery

and fully briefed several motions, demonstrating an appreciation of the merits and

risks of proceeding to trial before negotiating the settlement agreement,” courts have

often approved FLSA settlements as well-informed choices by the litigants. Dino v.

Pennsylvania, No. 1:08-CV-01493, 2013 WL 4041681, at *4 (M.D. Pa. Aug. 8,

2013).

      Girsh and it progeny also caution us to consider litigative risk in evaluating

the reasonableness of an FLSA collective action settlement, specifically enjoining

us to take into account “the risks of establishing liability; [] the risks of establishing

damages; [and] the risks of maintaining the class action through the trial.” Girsh,

521 F.2d at 157. While such predictive judgments are often difficult to make with

any certainty, suffice it to say that the plaintiffs’ claim that Operations Managers,

                                            7
    Case 1:17-cv-01266-CCC-MCC Document 275 Filed 02/24/21 Page 8 of 17




who were purportedly on-site store managers, fell within the ambit of the FLSA

could have faced significant legal and factual challenges at trial. Thus, compromise

and settlement of this claim was a prudent course on behalf of all parties.

      Further, when we consider the final Girsh factors, the range of reasonableness

of the settlement fund in light of possible recoveries and risks of litigation, we are

fully satisfied that this settlement is a very fair and reasonable outcome for all parties.

The parties estimate that this settlement may yield an average recovery for FLSA

collective members of $3,627.05. According to the plaintiffs’ counsel, this average

rate of recovery compares favorably to other FLSA settlements that have been

approved by the courts, underscoring the reasonableness and fairness of this

particular outcome.1 Indeed, this court has expressly approved FLSA settlement as

fair and reasonable which have yielded lower average payments to collective

members. Creed v. Benco Dental Supply Co., No. 3:12-CV-01571, 2013 WL

5276109, at *1 (M.D. Pa. Sept. 17, 2013) (approving gross average recovery of

approximately $2,500 per class member, which will amount to approximately


1See, e.g., Ogaian v. Christmas Tree Shops, 12 Civ. 1273 (S.D.N.Y.) (recovering
approximately $3,284 per participant); Ferreira v. Modell’s Sporting Goods, Inc.,
11Civ. 2395 (S.D.N.Y.) (recovering approximately $1,161 per participant); Hegab
v. Family Dollar Stores Inc., 11 Civ. 01206 (D.N.J.) (recovering approximately
$2,064 per participant, a result the court noted weighed “overwhelmingly weigh[ed]
in favor of approval”); Nash v. CVS Caremark Corp., 9 Civ. 79 (D.R.I.) (recovering
$1,760 per participant, a result the court termed “magnificent”); Craig v. Rite Aid
Corp., 2013 U.S. Dist. LEXIS 2658, at*41 (M.D. Pa. Jan 7, 2013) (recovering $1,845
per participant).
                                            8
    Case 1:17-cv-01266-CCC-MCC Document 275 Filed 02/24/21 Page 9 of 17




$1,600 after deducting fees and expenses); Craig, 2013 U.S. Dist. LEXIS 2658, at

*41 (recovering $1,845 per participant).

      Having made these findings, we must ascertain whether the settlement

furthers or frustrates the FLSA's implementation in the workplace. Altnor, 197 F.

Supp. 3d at 764. On this score, we conclude that “[f]ar from frustrating FLSA, the

settlement actually furthers it.” Creed, 2013 WL 5276109, at *4. Therefore, the

broader policy goals of pay equity in the workplace that the FLSA was enacted to

address are fully vindicated through this settlement.

      Having addressed these broad concerns and found that the settlement

agreement satisfies the core requirements prescribed by the FLSA, we have also

considered several more specific aspects of this proposed settlement. At the outset,

we have examined the incentive award provisions of the agreement and conclude

that the proposed service award allocations are appropriate. Under the terms of the

proposed settlement agreement, $37,500 are designated as service payment

allocations, with maximums of $10,000 for the three named plaintiffs and $2,500 for

three other significant lead plaintiffs.

      Incentive payments play an important role in FLSA litigation. These payments

recognize the potential hardships that lead plaintiffs may face in FLSA lawsuits and

appropriately compensate those plaintiffs for their lead role in vindicating the rights

of others. Given the substantial goals that such payments advance:

                                           9
   Case 1:17-cv-01266-CCC-MCC Document 275 Filed 02/24/21 Page 10 of 17




      Factors to consider when assessing incentive awards are: (a) the risk to
      the plaintiff in commencing suit, both financially and otherwise; (b) the
      notoriety and/or personal difficulties encountered by the representative
      plaintiff; (c) the extent of the plaintiffs personal involvement in the suit
      in terms of discovery responsibilities and/or testimony at depositions or
      trial; (d) the duration of the litigation; and (e) the plaintiffs personal
      benefit (or lack thereof) purely in his capacity as a member of the class.
      Godshall v. Franklin Mint Co., 2004 WL 2745890, at *6 (E.D.Pa.2004)
      (citing In re Plastic Tableware Antitrust Litig., 1995 WL 723175, at *2
      (E.D.Pa.1995)). This is not a formal test, but merely represents some of
      “the reasons courts cite for approving such awards.” In re U.S.
      Bioscience Sec. Litig., 155 F.R.D. 116, 121 (E.D.Pa.1994).

Creed, 2013 WL 5276109, at *7. In the instant case, considering the protracted

nature of this litigation, the commitment of time and effort that the litigation

demanded of lead plaintiffs and the potential reputational risks involved, we find

that these incentive awards of $10,000 and $2,500 are fair, reasonable, and consistent

with awards previously approved in other, similar cases. Id. (approving $15,000

incentive award); Perry v. FleetBoston Fin. Corp., 229 F.R.D. 105, 118 (E.D. Pa.

2005) (approving $5,000 incentive awards where plaintiffs expended “significant

time and resources” for a litigation that had been pending for “over a year”).

      We also believe that the release language of the settlement agreement is

narrowly tailored in a fashion that is appropriate to this case, and thus avoids one of

the issues which have concerned courts in the past, release provisions that are

“inappropriately comprehensive.” Bettger v. Crossmark, Inc., No. 1:13-CV-2030,

2015 WL 279754, at *9 (M.D. Pa. Jan. 22, 2015). The release provision in this

settlement agreement is specifically tied to the plaintiffs’ FLSA claims and their state
                                          10
    Case 1:17-cv-01266-CCC-MCC Document 275 Filed 02/24/21 Page 11 of 17




law analogues.2 Since the release is closely tied to the claims set forth in the

complaint, it avoids the dangers cited by courts when confronted with global releases

and the release provision of the agreement is also approved.

      Finally, we have also carefully evaluated the attorneys’ fees component of this

proposed settlement. As we have noted the proposed settlement creates a total

settlement fund of $2,950,000. Of this sum, $1,500,000 is dedicated to collective

member compensation. As to the remaining $1,450,000, the agreement calls for the

payment of $137,195.83 in litigation expenses incurred by plaintiffs’ counsel from

the settlement fund. Finally, under the terms of the agreement, plaintiffs’ counsel,

who have taken the lead over the past four years in pursuing this highly complex and

difficult FLSA action, are to receive attorneys’ fees of up to $1,312,804.17. This

constitutes an attorneys’ fee payment of approximately 44% of the total fund.

However, according to affidavits submitted in support of this motion seeking



2 This release provision states that: “all FLSA Collective Members shall hereby
irrevocably and unconditionally forever and fully release and covenant not to sue or
otherwise pursue claims against Defendant and all Released Parties from any and all
claims that were asserted or that could have been asserted in this Civil Action related
to the payment of regular or overtime wages, including but not limited to all claims,
demands, and causes of action for unpaid regular and/or overtime wages, penalties,
liquidated damages, interest, costs, attorney’s fees, and any other relief under the
federal FLSA, 29 U.S.C. § 201, et seq., as well as any similar state or local law
governing the payment of regular or overtime wages, arising out of work performed
for Defendant as an overtime exempt-classified Operations Manager at any time
until and including execution of this Agreement (collectively, the ‘Released
Claims’).” (Doc. 273-3, § 5.1(a)).
                                          11
   Case 1:17-cv-01266-CCC-MCC Document 275 Filed 02/24/21 Page 12 of 17




approval of the settlement agreement, this negotiated attorneys’ fee award is a

significant reduction below the actual fees incurred in the prosecution of this case,

fees which would have otherwise potentially exceeded $2,270,000. (Doc. 273-2, at

9-10; Doc. 273-5, at 6).

      In cases of this type, which involve the creation of a common fund for the

benefit of others, courts often rely upon a percentage of recovery analysis when

assessing the reasonableness of a fee award. As this court has observed:

      The percentage of recovery method is generally preferred under the
      common fund doctrine. Keller, 2014 WL 5591033, at *14 (citing In re
      Prudential, 148 F.3d at 333). Under the common fund doctrine, “a
      private plaintiff, or plaintiff's attorney, whose efforts create, discover,
      increase, or preserve a fund to which others also have a claim, is entitled
      to recover from the fund the costs of his litigation, including attorneys'
      fees.” Cendant II, 404 F.3d at 187 (quoting In re Gen. Motors, 55 F.3d
      at 820 n. 20). “Further, the percentage of recovery method is the
      prevailing methodology used by courts in the Third Circuit for wage
      and hour cases.” Keller, 2014 WL 5591033, at *14; see also
      DiClemente v. Adams Outdoor Adver., Inc., No. 3:15-0596, 2016 WL
      3654462, *4 (M.D. Pa. July 8, 2016) (same).“[C]ourts have approved
      attorneys' fees in FLSA [collective and class action] settlement
      agreements ‘from roughly 20-45%’ of the settlement fund.” Kraus, 155
      F. Supp. 3d at 534 (quoting Mabry v. Hildebrant, No. 14-5525, 2015
      WL 5025810, at *4 (E.D. Pa. Aug. 24, 2014) (collecting cases)).

Acevedo v. Brightview Landscapes, LLC, No. CV 3:13-2529, 2017 WL 4354809,

at *16 (M.D. Pa. Oct. 2, 2017). When applying the common fund percentage of

recovery method to evaluation of a fees award, we should consider:

      (1) the size of the fund created and the number of persons benefitted;
      (2) the presence or absence of substantial objections by members of the
      class to the settlement terms and/or fees requested by counsel; (3) the
                                          12
   Case 1:17-cv-01266-CCC-MCC Document 275 Filed 02/24/21 Page 13 of 17




      skill and efficiency of the attorneys involved; (4) the complexity and
      duration of the litigation; (5) the risk of nonpayment; (6) the amount of
      time devoted to the case by plaintiffs' counsel; and (7) the awards in
      similar cases.

Gunter v. Ridgewood Energy Corp., 223 F.3d 190, 195 n.1 (3d Cir. 2000). We

exercise considerable discretion in making these judgments and are cautioned to

refrain from employing these factors in any rigid formulaic fashion. Id.

      In this case the factors we are urged to consider when evaluating the attorneys’

fees component of an FLSA settlement, on balance, favor approval of this attorneys’

fee award. At the outset, we note that the proposed attorneys’ fee payment of

approximately 44% of the total fund falls within the percentage range of fees that

have been approved in the past as reasonable—20% to 45%—albeit at the higher end

of this range. In our view, however, a fees award at the upper end of the range

previously found reasonable is appropriate in this case given the complexity of the

ligation, the protracted nature of the lawsuit, the amount of time devoted by counsel

to this litigation, and the high level of skill and tenacity displayed by counsel.

      We are also persuaded of the reasonableness of this proposed fee award when

we consider that this negotiated attorneys’ fee award is a significant reduction below

the actual fees claimed to be incurred in the prosecution of this case, as reported by

counsel in the affidavits filed with this court—fees which would have potentially

exceeded $2,270,000. (Doc. 273-2, at 9-10; Doc. 273-5, at 6). In this regard, when

evaluating the fees component of an FLSA settlement:
                                          13
    Case 1:17-cv-01266-CCC-MCC Document 275 Filed 02/24/21 Page 14 of 17




       The Third Circuit has stated that “it is ‘sensible’ for district courts to
       ‘cross-check’ the percentage fee award against the ‘lodestar’ method.”
       In re Rite Aid Corp., 396 F.3d at 305 (citing In re Prudential, 148 F.3d
       at 333). The lodestar crosscheck is performed by calculating the
       “lodestar multiplier,” which is determined by dividing the requested fee
       award by the lodestar. In re AT & T Corp., 455 F.3d 160, 164 (3d
       Cir.2006). To determine the lodestar method's suggested total, the court
       multiplies “the number of hours reasonably worked on a client's case
       by a reasonable hourly billing rate for such services.” In re Rite Aid
       Corp., 396 F.3d at 305.

Altnor, 197 F. Supp. 3d at 766. In this case, when we perform this lodestar multiplier

cross check, the multiplier falls well below a factor of 1, and is only approximately

.578.3 In this regard, it is well settled that “ ‘[a] lodestar multiplier of less than one,’

like the lodestar multiplier here, ‘reveals that the fee request constitutes only a

fraction of the work that the attorneys billed’ and thus favors approval.” Id. at 767.

Therefore, this cross-check analysis further confirms the reasonableness of the fees

award negotiated here and favors approval of that award.




3 Our lodestar multiplier math is as follows: Requested fee, $1,132,804. 17, divided
by lodestar suggested total, approximately $2,270,000, equals a lodestar multiplier
of .578. In conducting this lodestar cross-check, we have not independently assessed
the hourly rates claimed by counsel because we deem it unnecessary given how low
this multiplier is. In fact, a reduction of the fees by 40% would still yield a lodestar
amount of more than $1,360,000—a sum which exceeds the fees requested in this
case. In such circumstances, further lodestar analysis is unnecessary. Acevedo v.
Brightview Landscapes, LLC, No. CV 3:13-2529, 2017 WL 4354809, at *20 (M.D.
Pa. Oct. 2, 2017)


                                            14
   Case 1:17-cv-01266-CCC-MCC Document 275 Filed 02/24/21 Page 15 of 17




      Therefore, finding: (1) that the terms of this settlement that resulted from an

arms-length negotiation are fair, reasonable, and adequate as between the parties;

and (2) that the purposes of the FLSA are fully satisfied through the proposed

resolution of this specific case, the settlement agreement will be approved.

      An appropriate order follows.




                                         15
     Case 1:17-cv-01266-CCC-MCC Document 275 Filed 02/24/21 Page 16 of 17




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KRISTOPHER LAWSON, et al.,                     :     Civil No. 1:17-CV-1266
                                               :
       Plaintiffs,                             :
                                               :
v.                                             :
                                               :     (Magistrate Judge Carlson)
LOVE’S TRAVEL STOPS &                          :
COUNTRY STORES, INC.,                          :
                                               :
       Defendant.                              :

                                      ORDER


       AND NOW this 23d day of February 2021, this matter came before the Court

upon Plaintiffs’ Unopposed Motion for Approval of Settlement of Collective Action

and to Dismiss Action with Prejudice. Having reviewed the Motion and all

accompanying papers, and the Court being otherwise fully advised, it is ORDERED

AND ADJUDGED as follows: The Plaintiffs’ Motion (Doc. 273) is GRANTED.

The Court finds that the Parties’ Settlement in this Fair Labor Standards Act lawsuit

is fair, reasonable, and just. Accordingly:

       1. The Parties’ Settlement and all of its terms is APPROVED. The Claims

          Administrator is authorized to send the notices and issue payments

          pursuant to the terms of the Settlement.

                                          16
Case 1:17-cv-01266-CCC-MCC Document 275 Filed 02/24/21 Page 17 of 17




  2. This Action is DISMISSED WITH PREJUDICE.

  3. At the request of the parties and consistent with the terms of the settlement

     agreement, this Court will RETAIN JURISDICTION to enforce the

     Settlement until the conclusion of the settlement administration process.

  4. The clerk is DIRECTED to otherwise CLOSE this case.


                                   /s/ Martin C. Carlson
                                   Martin C. Carlson
                                   United States Magistrate Judge




                                     17
